DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3. 	 Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,952,672 to Rogers et al. (hereinafter Rogers). 	Regarding claims 1 and 16, although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims include a sensing area, a non-inclusive region, determining a raw confidence factor that is below a threshold confidence factor, calculating a force measurement of the non-inclusive region, and determining a corrected confidence factor of the sensing area but fail to disclose comparing the corrected confidence factor to the threshold confidence factor. 	However, in Rogers, a comparison of confidence factors is made. 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate comparing factors since this type of computation is a well-known processing technique. 	Regarding claim 2, steps are provided for detecting the force applied to a first sensing region and a second sensing region of the sensing area, each of the first sensing region and the second sensing region including a plurality of sensors; determining a first force measurement of the first sensing region based on generated electrical signals of the plurality of sensors of the first sensing region; determining a second force measurement of the second sensing region based on generated electrical signals of the plurality of sensors of the second sensing region; determining a total applied force based on the first force measurement and the second force measurement; determining a first relative magnitude of the first sensing region based on the first force measurement of the plurality of sensors of the first sensing region, an area of the first sensing region, and at least a portion of a total area of the sensing area; determining a second relative magnitude of the second sensing region based on the second force measurement of the plurality of sensors of the second sensing region, the area of the second sensing region, and at least the portion of the total area of the sensing area; determining a first regional confidence factor for the first sensing region based on the first relative magnitude and the total applied force; determining a second regional confidence factor for the second sensing region based on the second relative magnitude and the total applied force; 3422562-6191determining the raw confidence factor based on the first regional confidence factor and the second regional confidence factor; and initiating a correction algorithm to calculate the corrected confidence factor based on a comparison of the raw confidence factor and the threshold confidence factor (See claim 2 of Rogers). 
 	Regarding claim 3, the first and second force measurements of the plurality of sensors of the first sensing region and of the second sensing region are determined based on peak generated electrical signals of the plurality of sensors of the first sensing region and the second sensing region; the total applied force is determined by summing a first peak force measurement of the first force measurement and a second peak force measurement of the second force measurement; the first relative magnitude of the first sensing region is determined based on the first peak force measurement of the plurality of sensors of the first sensing region, the first area of the first sensing region, and at least the portion of the total area of the sensing area; the second relative magnitude of the second sensing region is determined based on the second peak force measurement of the plurality of sensors of the second sensing region, the first area of the first sensing region, and at least the portion of the total area of the sensing area; the raw confidence factor is determined by averaging the first regional confidence factor and the second regional confidence factor; and the correction algorithm to calculate the corrected confidence factor is performed if the raw confidence factor is below the threshold confidence factor (See claim 3 of Rogers).  
 	Regarding claim 4, the first and second force measurements are calculated using stored calibration curves including the relationship between the peak generated electrical signals and a corresponding force measurement (See claim 4 of Rogers).  
 	Regarding claim 5, a plurality of activated states of the plurality of sensors of the first sensing region and the second sensing region are based on the detected force (See claim 5 of Rogers).  	Regarding claim 6, the activation area of the non-inclusive region is based on a stored profile geometry from a plurality of activation areas (See claim 6 of Rogers). 	Regarding claim 7, the activation area of the non-inclusive region is determined based on the plurality of activated states of the plurality of sensors of the first sensing region and the second sensing region (See claim 7 of Rogers). 	Regarding claim 8, the force distribution of the non-inclusive region is based on the plurality of activated states of the plurality of sensors of the first sensing region and the second sensing region and a predicted applied force to the sensor system (See claim 8 of Rogers). 	Regarding claim 9, steps are provided for detecting the force applied to a first sensing region and a second sensing region of the sensing area, each of the first sensing region and the second sensing region including a sensor; determining a first force measurement of the first sensing region based on generated electrical signal of the sensor of the first sensing region; determining a second force measurement of the second sensing region based on generated electrical signal of the sensor of the second sensing region; determining a total applied force based on the first force measurement and the second force measurement; determining a first relative magnitude of the first sensing region based on the first force measurement of the sensor of the first sensing region, an area of the first sensing region, and at least a portion of a total area of the sensing area; determining a second relative magnitude of the second sensing region based on the second force measurement of the sensor of the second sensing region, the area of the second sensing region, and at least the portion of the total area of the sensing area; determining a first regional confidence factor for the first sensing region based on the first relative magnitude and the total applied force; determining a second regional confidence factor for the second sensing region based on the second relative magnitude and the total applied force; determining the raw confidence factor based on the first regional confidence factor and the second regional confidence factor; and 3622562-6191 initiating a correction algorithm to calculate the corrected confidence factor based on a comparison of the raw confidence factor and a threshold confidence factor (See claim 9 of Rogers).  	Regarding claim 10, the first and second force measurements of the sensor of the first sensing region and of the second sensing region are determined based on peak generated electrical signals of the sensor of the first sensing region and the second sensing region; the total applied force is determined by summing a first peak force measurement of the first force measurement and a second peak force measurement of the second force measurement; the first relative magnitude of the first sensing region is determined based on the first peak force measurement of the sensor of the first sensing region, the area of the first sensing region, and at least the portion of the total area of the sensing area; the second relative magnitude of the second sensing region is determined based on the second peak force measurement of the sensor of the second sensing region, the area of the second sensing region, and at least the portion of the total area of the sensing area; the raw confidence factor is determined by averaging the first regional confidence factor and the second regional confidence factor; and the correction algorithm to calculate the corrected confidence factor is performed if the raw confidence factor is below the threshold confidence factor (See claim 10 of Rogers). 	Regarding claim 11, the first and second force measurements are calculated using stored calibration curves including the relationship between the peak generated electrical signals and a corresponding force measurement (See claim 11 of Rogers). 	Regarding claim 12, a plurality of activated states of the sensors of the first sensing region and the second sensing region are based on the detected force (See claim 12 of Rogers). 	Regarding claim 13, the activation area of the non-inclusive region is based on a stored profile geometry from a plurality of activation areas (See claim 13 of Rogers). 	Regarding claim 14, the activation area of the non-inclusive region is determined based on the plurality of activated states of the sensor of the first sensing region and the second sensing region (See claim 14 of Rogers). 	Regarding claim 15, the force distribution of the non-inclusive region is based on the plurality of activated states of the sensor of the first sensing region and the second sensing region and a predicted applied force to the sensor system (See claim 15 of Rogers). 	Regarding claim 17, a first sensing region disposed within the sensing area comprises a first sensor configured to detect the force applied to the surface of the sensing area; and a second sensing region disposed within the sensing area comprises a second sensor configured to detect the force applied to the surface of the sensing area, wherein the processor, when executing computer readable and executable instructions of the sensor system, further causes the sensor system to: 3822562-6191detect the force applied to the first sensing region and the second sensing region of the sensing area, wherein the force creates a plurality of electrical signals within the first sensor and the second sensor; determine a first force measurement of the first sensor based on a generated electrical signal of the first sensor; determine a second force measurement of the second sensor based on a generated electrical signal of the second sensor; determine a total applied force based on the first force measurement and the second force measurement; determine a first relative magnitude of the first sensing region based on the first force measurement, an area of the first sensing region, and at least a portion of a total area of the sensing area; determine a second relative magnitude of the second sensing region based on the second force measurement, an area of the second sensing region, and at least the portion of the total area of the sensing area; determine a first regional confidence factor for the first sensing region based on the first relative magnitude, and the total applied force; determine a second regional confidence factor for the second sensing region based on the second relative magnitude, and the total applied force; determine the raw confidence factor based on the first regional confidence factor and the second regional confidence factor; and initiate a correction algorithm to calculate the corrected confidence factor based on a comparison of the raw confidence factor and the threshold confidence factor (See claim 17 of Rogers).  	Regarding claim 18, the first and second force measurements are calculated using stored calibration curves including the relationship between the peak generated electrical signals and a corresponding force measurement (See claim 18 of Rogers).  	Regarding claim 19, a plurality of activated states of the sensors of the first sensing region and the second sensing region are based on the detected force (See claim 19 of Rogers). 	Regarding claim 20, the activation area of the non-inclusive region is based on a stored profile geometry from a plurality of activation areas and on the plurality of activated states of the sensor of the first sensing region and the second sensing region (See claim 20 of Rogers).

Conclusion
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
5.  	Rogers et al. (20210389203) disclose pressure detection and management methods for determining a resultant force and apparatus incorporating the same.
	Barfield et al. (20140214353) disclose a method to determine a pressure noise metric for fall detection systems.  	Solh et al. (10083352) disclose presence detection and detection localization.6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        9/9/22